DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 39-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  
The specification defines a “computer readable medium” as “a volatile or non-volatile memory, a media disc, or other media device” (page 2, para 13), which are only examples of computer readable media and is therefore non-limiting.  In the broadest reasonable interpretation of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26, 28, 29, 33, 35, 36, 39, 41, 42, 45, 47 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadzic et al. (US-PGPUB 2004/0062278).
Regarding claim 26, Hadzic teaches a compute device for timestamping arrival of data, the compute device comprising: network interface card [Fig. 17, network interface between Ethernet MAN and a TDM network can serve as a NIC]; and a delay determiner to determine a phase difference between a system clock of the compute device and a clock of the network interface card of the compute device [Para 69, determines phase error to correct the clock signal based on timestamps and clock frequency], wherein the network interface card is to (i) detect a trigger pattern in data received over a physical medium and (ii) trigger a timestamp in response to detection of the trigger pattern [Para 82, triggers clock pattern based on received timestamps in the data which are T1 to T4 timestamps], wherein the delay determiner is further to determine an indication of a timing of arrival of the data based on the timestamp and the phase difference between the system clock and the clock of the network interface card [Para 83 and 66, determines phase errors based on the timestamps where the phase error is between the system clock and NIC clock since the phase error is then output to provide the clock correction].
Regarding claims 28, 35, 41 and 47, Hadzic teaches the trigger pattern is a start of a data packet, wherein to determine the indication of the timing of arrival of the data based on the 
Regarding claims 29, 36, 42 and 48, Hadzic teaches determining a time-dependent phase difference between the system clock and the clock of the network interface card; and determining the phase difference between the system clock and the clock of the network interface card based on the time-dependent phase difference and the timestamp [Para 83 and 66].
Regarding claim 33, Hadzic teaches a compute device for timestamping sending of data, the compute device comprising: a network interface card [Fig. 17]; and4Docket: P113218PCT-US/45631-296325 a delay determiner to determine a phase difference between a system clock of the compute device and a clock of the network interface card of the compute device, wherein the network interface card is to: determine the data to be sent by the network interface card [Para 63]; detect a trigger pattern in the data [Para 63]; trigger a timestamp in response to detection of the trigger pattern [Para 66]; and send the data over a physical medium, wherein the delay determiner is further to determine an indication of a timing of the sending of the data based on the timestamp and the phase difference between the system clock and the clock of the network interface card [Para 83 and 66].
Regarding claim 39, Hadzic teaches one or more computer-readable media comprising a plurality of instructions stored thereon that, when executed, causes a compute device to: determine a phase difference between a system clock of the compute device and a clock of a network interface card of the compute device [Para 69]; detect, by the network interface card, a trigger pattern in data received over a physical medium [Para 82]; trigger, by the network interface card, a timestamp in response to detection of the trigger pattern [Para 82]; and determine an indication of a timing of 
Regarding claim 45, Hadzic teaches one or more computer-readable media comprising a plurality of instructions stored thereon that, when executed, causes a compute device to: determine a phase difference between a system clock of the compute device and a clock of a network interface card of the compute device, determine data to be sent by the network interface card [Para 63]; detect, by the network interface card, a trigger pattern in the data [Para 63]; trigger, by the network interface card, a timestamp in response to detection of the trigger pattern [Para 66]; send, by the network interface card, the data over a physical medium [Para 66]; and 7Docket: P113218PCT-US/45631-296325determine an indication of a timing of the sending of the data based on the timestamp and the phase difference between the system clock and the clock of the network interface card [Para 83 and 66].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 32, 34, 38, 40, 44, 46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hadzic et al. (US-PGPUB 2004/0062278) in view of Gulstone (USPN 7,535,844).
Regarding claims 27, 34, 40 and 46, Hadzic teaches to determine the indication of the timing of arrival of the data based on the timestamp and the phase difference between the system clock and the clock of the network interface card comprises to determine an indication of a timing of arrival of the start of frame delimiter based on the timestamp and the phase difference between the system clock and the clock of the network interface card [Para 83 and 66].

Gulstone teaches the trigger pattern is a start of frame delimiter [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use start of frame delimiter so that data can be aligned properly and the timestamps can be adjusted based on aligned data.
Regarding claims 32 and 44, Hadzic teaches a compute device as discussed in rejection of claims 26 and 39.
However, Hadzic does not teach descrambling the data, wherein to detect the trigger pattern comprises to detect the trigger pattern after the data is descrambled.
Gulstone teaches descrambling the data, wherein to detect the trigger pattern comprises to detect the trigger pattern after the data is descrambled [Col. 5, lines 50-61].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention descramble the data and detect trigger pattern so that frequency and phase of incoming data can be recovered and identified.
Regarding claims 38 and 50, Hadzic teaches a compute device as discussed in rejection of claims 33 and 45.
However, Hadzic does not teach scrambling the data, wherein to detect, by the network interface card, the trigger pattern comprises to detect, by the network interface card, the trigger pattern before the data is scrambled.
Gulstone teaches scrambling the data, wherein to detect, by the network interface card, the trigger pattern comprises to detect, by the network interface card, the trigger pattern before the data is scrambled [Col. 5, lines 21-49].
.
Allowable Subject Matter
Claims 30, 31 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Congdon (USPN 6,311,296) teaches a local reset and clock generator generates local reset and local clock for controlling operation of a bus monitor.  The bus monitor tracks occurrence of error and fault condition events on a bus.  The events include an unexpected bus reset, incomplete bus cycle, bus cycle which is completed with an illegal handshake and stopping of a bus clock operation.
Lee (USPN 6,198,752) teaches the video telephone data received through network interface card is stored in buffers.  A detector determines the half storage level of buffer and accordingly a standard clock is output periodically by the counter.  The cell clock is output periodically relevant to count completion cycle.  The count value is adjusted based on the buffer storage level.
Lee (USPN 10,191,797) teaches the electronic system has a memory controller that generates several controller clocks with different phases from one another based on a reference clock signal.  A memory generates several internal clocks which includes different phases from one another by receiving first and second clocks with a phase 
Tajalli (USPN 9,906,358) teaches a voltage-controlled oscillator (VCO) that provides multiple phases of a local clock signal.  A phase comparator receives a phase of the local and reference clock signals and detects a phase error between clock signals.  The FLA circuit receives phases of clock signals and generates an FLA signal by detecting a number of phases of the local clock signal.  An error accumulator circuit receives the phase-error signal, FLA signal, and voltage controlled oscillator (VCO) control signal to lock the local clock signal to the reference clock signal.
Gans (USPN 9,601,182) teaches an input/output (I/O) lane coupled to a memory array, where the I/O lane provides data signals to and from the memory array.  A clock circuit is coupled to the I/O lane, where the clock circuit provides an internal clock signal to the I/O lane.  The clock circuit synthesizes the internal clock signal based on the data signals provided to the I/O lane.  The data signals comprise an encoded I/O scheme, where the encoded I/O scheme includes encoded timing information.  The clock circuit extracts the encoded timing information.
Courcy (USPN 9,564,913) teaches a digital-to-analog converter (DAC) provided with DAC cells.  An auxiliary DAC cell comprises a replica of one of the DAC cells.  A clock-multiplying phase locked loop (PLL) receives a low PLL reference clock signal and generates an output clock signal with frequency greater than that of the PLL reference clock signal.  A phase alignment unit controls phase of an output generated by the DAC and the auxiliary DAC cell to be at predefined phase difference from phase of the PLL reference clock signal.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/            Primary Examiner, Art Unit 2464